Citation Nr: 1037860	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  04-29 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral knee disability, 
to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1980 to June 1983, December 1983 to December 1986, and June 1990 
to May 1991, and had additional service in the reserves with 
periods of active duty for training (ACDUTRA).  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from an 
October 2002 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's claims 
file.  In September 2008, the case was remanded for additional 
development and to satisfy notice requirements.  

The Board notes that secondary service connection is warranted 
where it is shown that a disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  In correspondence received in November 2008, the 
Veteran stated, "I develop[ed] pes planus while I was on active 
duty which could have been the underlining cause to my bilateral 
[degenerative joint disease in both knees] . . . [also] my 
alter[ed] gait have cause me to develop severe lower back pain."  
Such a statement seems to be raising an alternative theory of 
entitlement for his claim of service connection for a bilateral 
knee disability; however, pes planus is not a disability for 
which service connection has been established.  Inasmuch as the 
Veteran also stated that such disability developed while he was 
on active duty, the Board finds that such a statement may be 
liberally construed as a claim for service connection for 
bilateral pes planus.  See Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1375-76 
(Fed. Cir. 2004) (VA has a duty to liberally construe claims 
raised by a veteran).  The Veteran's November 2008 correspondence 
also appears to raise a claim of service connection for a low 
back disability, claimed as secondary to pes planus.  As the 
claims of service connection for pes planus and for a low 
back disability, claimed as secondary to pes planus, have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ), the Board 
does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2009).

The Veteran alleges that his current bilateral knee disability is 
the result of knee injuries he sustained during physical training 
in 1983 while stationed in Bremerhaven, Germany.  He has also 
stated that he received treatment for his knees on two or three 
occasions while stationed at Ft. Hood, Texas.  In September 2008, 
the case was remanded for exhaustive development of records 
related to these claimed injuries/treatment.  After conducting 
searches through the Personnel Information Exchange System, the 
RO determined that there were no available records from 
Bremerhaven Army Hospital in Bremerhaven, Germany or from Carl R. 
Darnall Army Medical Center in Ft. Hood, Texas for the time 
periods in question.  Consequently, the Veteran's claims of knee 
injuries in 1983 and of treatment for knee-related complaints 
while at Ft. Hood, Texas remain unsubstantiated.  [Significantly, 
available service treatment records (STRs) from the Veteran's 
earlier periods of service are silent for any complaints, 
findings, treatment, or diagnoses related to a knee disability.]

A review of the Veteran's STRs from his later periods of service, 
including his reserve service, found that in May 1997 he reported 
twisting his right knee while jogging at home in March 1997 (not 
during a period of active service).  In June 1998, while on 
ACDUTRA, he was treated for a right knee injury sustained playing 
basketball.  The injury was described as a reaggravation of an 
old knee injury that had resulted in orthoscopic knee surgery a 
year earlier; it was also considered to have been incurred in the 
line of duty.  Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a), a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred in 
or aggravated by service.  Such service can include ACDUTRA.  
38 U.S.C.A. §§ 101(24), 1110, 1131.  Accordingly, in October 
2007, the RO requested a medical opinion as to whether the 
Veteran had permanently aggravated his preexisting right knee 
disability as a result of his June 1998 right knee injury.  

On October 2007 VA examination, the examiner stated she could not 
"comment on the origin of the right knee whether it is service 
connected or there was increased due to the second injury during 
[physical training] without resorting to speculations."  
Recently, in Jones v. Shinseki, No. 07-3060 (Vet. App. March 25, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) stated that while VA need not "proceed through multiple 
iterations of repetitive medical examinations until it obtains a 
conclusive opinion or formally declares that further examinations 
would be futile," it must be clear "that the examiner has not 
invoked the phrase 'without resort to mere speculation' as a 
substitute for the full consideration of all pertinent and 
available medical facts to which a claimant is entitled."  As 
the examiner did not explain the basis her opinion, and did not 
discuss the Veteran's history of postservice knee injuries (see 
private treatment records from Dr. W.D.B. and B.B., D.O., and the 
private nexus opinion from T.A.D., D.O.), another examination to 
secure a medical opinion is necessary.

The Board notes also that although the October 2007 VA 
examination focused solely on the Veteran's right knee, he was 
previously afforded a VA examination in August 2002 wherein 
opinions were solicited as to the etiology of both his right and 
left knee disabilities.  In this opinion, the examiner provided 
an opinion as to the etiology of the right knee but not the left 
knee; therefore, the opinion is inadequate.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort 
to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran 
to be examined again by the October 2007 VA 
examiner/ opinion provider to determine the 
nature and likely etiology of his left and 
right knee disabilities.  The Veteran's 
claims file (to include this remand) should 
be made available to the examiner for review 
(with specific attention invited to the STRs, 
private treatment records, the opinions 
already of record, and the Veteran's lay 
statements) and an addendum opinion that 
clarifies her earlier statements, and also 
for opinions that respond to the following 
questions:

A)	Is it at least as likely as not (i.e., 50 
percent or better probability) that that 
the Veteran's preexisting right knee 
disability was permanently aggravated by 
the June 1998 right knee injury?  

B)	Is it at least likely as not (i.e., 50 
percent or better probability) that the 
Veteran's current left knee disability is 
related to his service?  The examiner 
should consider and discuss any 
postservice left knee injuries noted in 
the record, and provide an opinion as to 
whether the Veteran's current left knee 
disability is related to these intervening 
postservice knee injuries.  The examiner 
should also address whether the record 
suggests that the Veteran's left knee was 
weakened in service, thus predisposing him 
to subsequent injury.

If the October 2007 examiner/opinion provider 
is unavailable or unable to offer the 
opinions sought, the Veteran's claims file 
should be forwarded to another orthopedist 
for review and the opinions sought.

The opinion provider should cite to the 
medical and competent lay evidence of record 
and explain the rationale for all opinions 
given.  If after consideration of all 
pertinent factors it remains that the 
requested opinions cannot be provided without 
resort to speculation, it should be so stated 
and the opinion provider must explain why an 
opinion cannot be offered without resort to 
speculation.

2. 	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

